       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 1 of 13                  FILED
                                                                              2019 Nov-26 PM 04:00
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


STEVEN MCKINNEY,                         }
INDIVIDUALLY AND                         }
DERIVATIVELY ON BEHALF OF                }
PRIMUS ENTERPRISE, LLC,                  }
                                         }     Case No.: 2:19-cv-503-ACA
       Plaintiff,                        }
                                         }
v.                                       }
                                         }
THOMAS PINTER, et al.,                   }
                                         }
       Defendants.                       }
                                         }

                    MEMORANDUM OPINION AND ORDER

      Before the court is the motion to dismiss the amended complaint (doc. 64),

filed by Defendants VetsUSA II, Inc. (“VetsUSA”) and Stephen Worthington.

      Plaintiff Stephen McKinney and Defendants Thomas Pinter and Mr.

Worthington were business partners in a gravestone business until Mr. Pinter and

Mr. Worthington     stopped   working   with    Mr. McKinney.   Mr.      McKinney,

individually and derivatively on behalf of Primus Enterprise, LLC (“Primus”),

brings a total of sixteen claims against Mr. Pinter, Mr. Worthington, and their

respective companies, Pinter Memorials, Inc., (“Pinter Memorials”) and VetsUSA.

As relevant to this motion, Mr. McKinney alleges the following claims:
           Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 2 of 13




       (1) tortious interference with existing and prospective contractual
           relationships against Mr. Pinter, Pinter Memorials, and Mr.
           Worthington (“Count Three”);
       (2) tortious interference with existing contractual relationships against
           Pinter Memorials, VetsUSA, and Mr. Worthington (“Count Four”);
       (3) breach of contract against VetsUSA (“Count Eight”);

       (4) breach of implied in fact contract against VetsUSA1 (“Count
           Nine”);

       (5) aiding and abetting breach of fiduciary duty against Mr.
           Worthington (“Count Ten”);2

       (6) aiding and abetting breach of fiduciary duty against VetsUSA
           (“Count Eleven”);

       (7) unfair competition against Pinter Memorials, VetsUSA and Mr.
           Worthington (“Count Fifteen”).

       VetsUSA and Mr. Worthington (but not Mr. Pinter and Pinter Memorials)

move this court to dismiss all claims asserted against them for failure to state a claim

upon which relief can be granted. The court GRANTS IN PART and DENIES IN

PART the motion to dismiss. The court GRANTS the motion to dismiss Counts

Three and Four as to Mr. Worthington. However, under the lenient standard

applicable to a motion to dismiss, Mr. McKinney has alleged sufficient facts to state

plausible claims in the remaining counts. Accordingly, the court DENIES the


       1
          Although Mr. McKinney requests judgment “against Pinter” under this claim, it is clear
that this claim is brought against VetsUSA. (See Doc. 14 at 34, 37).
       2
        Mr. McKinney also brings a claim of breach of fiduciary duty against Mr. Pinter (“Count
One”) and a claim of aiding and abetting breach of fiduciary duty against Mr. Pinter and Pinter
Memorials (“Count Twelve”).


                                               2
       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 3 of 13




motion to dismiss Count Four as to VetsUSA, as well as Counts Eight, Nine, Ten,

Eleven, and Fifteen.

I.    BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F. 3d 1261, 1265 (11th Cir. 2012). Mr. McKinney

attached several exhibits to the amended complaint (see docs. 14-1–14-21), the

contents of which the court also includes in its description of the facts. See Hoefling

v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016).

      In November 2017, Mr. McKinney, Mr. Pinter, and Mr. Worthington began

assembling a bid for a contract to supply gravestones for the Department of Veterans

Affairs (the “VA Contract”). (Doc. 14 at 5–6 ¶ 28–29). The parties understood that

Mr. Worthington and/or an entity owned by Mr. Worthington would submit the bid

to Veterans Affairs.       Shortly after the parties began work on the bid,

Mr. Worthington established VetsUSA for the purposes of submitting the bid and

performing the VA contract, if awarded. (Id. at 6 ¶ 30).

      While waiting for Veterans Affairs to award the bid, Mr. McKinney began

developing a specialized fabrication process for the gravestones. (Doc. 14 at 6–7

¶¶ 34, 37). On March 29, 2018, Veterans Affairs awarded the contract to VetsUSA.

(Id. at 7 ¶ 39). A week later, Mr. McKinney and Mr. Pinter formed Primus, a



                                          3
       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 4 of 13




separate entity owned equally by Mr. McKinney and Mr. Pinter and established for

the purpose of contracting with VetsUSA. (Doc. 14 at 8 ¶¶ 42–43).

      Mr. McKinney and Mr. Pinter entered into an oral operating agreement

outlining their roles and business plan for Primus. (Doc. 14 at 8 ¶¶ 46–47). Mr.

McKinney and Mr. Pinter agreed to be sole and equal managers and members of

Primus. (Id. ¶ 47(a)). The agreement provided that Primus would start work at a

plant in Bessemer, Alabama operated by JB Processing, LLC (doc. 14 at 8, 10 ¶¶

47(b), 55), with the possibility of moving operations to Pennsylvania in October

2018 if favorable lease terms could not be negotiated with JB Processing, LLC (id.

at 8 ¶ 47(b)). The agreement also set out Primus’s debt repayment schedule and

profit distributions and growth plans. (Id. ¶ 47(c)–(e)).

      Primus began manufacturing the gravestones in April 2018 using the

fabrication process developed by Mr. McKinney. (Id. at 10–12 ¶¶ 54, 64–65). A

few weeks later, VetsUSA sent a letter of intent to Primus “solidifying the agreement

for the gravestones.” (Doc. 14 at 10 ¶ 51; Doc. 14-5). Subsequent emails between

the parties confirmed that Primus would be the supplier of the gravestones for the

VA Contract. (Id. at 10 ¶¶ 52–53; see docs. 14-3–14-4, 14-11–14-13, 14-15– 14-16,

14-19–14-21). Primus began submitting invoices to VetsUSA in May 2018, which

VetsUSA paid. (Id. at 11 ¶ 62; Doc. 14-6).




                                          4
          Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 5 of 13




      On August 12, 2018, Mr. Pinter emailed Mr. McKinney, stating that “it is best

to dissolve our business relationship.” (Doc. 14 at 13 ¶ 70; Doc. 14-8). Mr. Pinter

copied the operator of the Bessemer, Alabama plant on this email. (Id. at 13 ¶ 71;

Doc. 14-8). The operator then emailed Mr. McKinney, informing Mr. McKinney

that he “will no longer be allowed to work on the premises.” (Id. at 14 ¶ 74; Doc.

14-10).

      Roughly two weeks later, Mr. Pinter emailed Mr. Worthington

acknowledging the Bessemer processing plant had barred Mr. McKinney and Mr.

Worthington’s complaints that VetsUSA did not want to do business with Primus

“due to Steve’s behavior.” (Doc. 14 at 13 ¶ 72; Doc. 14-9 at 2). Mr. Pinter informed

Mr. Worthington that he was dissolving his relationship with Primus, had formed a

new company to manufacture gravestones, and hoped that VetsUSA would use his

new company. (Id.). Mr. Pinter copied Mr. McKinney on the email. (Doc. 14-9).

II.   DISCUSSION

      VetsUSA and Mr. Worthington move to dismiss Counts Three, Four, Eight,

Nine, Ten, Eleven, and Fifteen for failure to state a claim upon which relief can be

granted. (Doc. 64 at 1). “To survive a motion to dismiss, the plaintiff must plead ‘a

claim to relief that is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable



                                          5
           Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 6 of 13




inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       A. Breach of Contract & Breach of Implied in Fact Contract — Counts
          Eight & Nine

       In Count Eight, Mr. McKinney alleges that the letter of intent dated April 26,

2018 created a contract between Primus and VetsUSA, which VetsUSA

subsequently breached. (Doc. 14 at 10, 31-33 ¶¶ 51-52, 145–52).3 In Count Nine,

Mr. McKinney alleges that VetsUSA breached an implied in fact contract between

Primus and VetsUSA based on the same general set of facts. (Id. at 34–37 ¶¶ 153–

61). The court will address the claims together.

       To state a claim for breach of contract under Pennsylvania law, 4 the plaintiff

must show: “(1) the existence of a contract, including its essential terms, (2) a breach

of the duty imposed by the contract[,] and (3) resultant damages.” Ware v. Rodale

Press, Inc., 322 F.3d 218, 225–226 (3d Cir. 2003) (quotation marks omitted).

VetsUSA disputes only the existence of a legally enforceable contract between itself

and Primus, arguing that the letter of intent contained “conditional language,”

indicating that it was not a final agreement. (Doc. 64-1 at 16–17).



       3
           Mr. McKinney asserts the breach of contract claim derivatively on behalf of Primus.
       4
          Mr. McKinney does not dispute Defendants’ assertion that “Pennsylvania law governs
both McKinney’s contract and tort claims” (doc. 64-1 at 11) and refers to Pennsylvania law as
“controlling” in his own brief (doc. 70 at 10). Accordingly, the court applies Pennsylvania law in
its analysis of the claims.


                                                 6
        Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 7 of 13




      “[I]t is a question of fact for the trier of fact to determine whether a contract

exists.” Field v. Golden Triangle Broad., Inc., 305 A.2d 689, 691 (Pa. 1973).

Although “evidence of preliminary negotiations or an agreement to enter into a

binding contract in the future does not alone constitute a contract,” Channel Home

Ctrs. v. Grossman, 795 F.2d 291, 298–99 (3d Cir. 1986), “‘it is well-settled in

Pennsylvania that where the parties have settled upon the essential terms and the

only remaining act to be done is the formalization of the agreement, the latter is not

inconsistent with the present contract.’”       Field, 305 A.2d at 693 (Pa. 1973)

(quotation marks omitted).

      In determining enforceability, “the test for enforceability of an agreement is

whether both parties have manifested an intention to be bound by its terms

and whether the terms are sufficiently definite to be specifically enforced.” Channel,

795 F.2d at 298–99 (citing Lombardo v. Gasparini Excavating Co., 123 A.2d 663,

666 (Pa. 1956)). Once parties agree to essential terms with the intent to be binding,

“a contract is formed even though they intend to adopt a formal document with

additional terms at a later date.” Shovel Transfer & Storage, Inc. v. Pa. Liquor

Control Bd., 739 A.2d 133, 136 (Pa. 1999) (quotation marks omitted).

      Mr. McKinney’s allegations, taken in the light most favorable to him, suffice

to state a plausible claim that the letter of intent created an enforceable contract. The

terms set out in the letter of intent were sufficiently definite with respect to the unit



                                           7
        Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 8 of 13




price per headstone, quantity of headstones, the value of the services over the five-

year contract term, as well as the quality and specific parameters of the headstones.

(See Doc. 14-5 at 3–4). Moreover, the parties’ actions after agreeing on the letter of

intent could show an intention to be bound by the terms set out in the letter of intent,

so that it was not conditional. (See Doc. 14 at ¶ 62; Doc. 14-4 at 2; Doc. 14-6).

Because Mr. McKinney has alleged facts from which a fact finder could find the

existence of a binding contract in fact, the court DENIES VetsUSA’s motion to

dismiss Counts Eight and Nine.

      B. Tortious Interference — Counts Three & Four

      Mr. Worthington and VetsUSA seek to dismiss: (1) Count Three (tortious

interference with existing and prospective contractual relationships) which Mr.

McKinney brings on behalf of Primus against Mr. Worthington; and (2) Count Four

(tortious interference with existing contractual relationships) which Mr. McKinney

brings on his own behalf against Mr. Worthington and VetsUSA. (Doc. 64; see Doc.

14 at 21–27, ¶¶ 104–128).           In Count Three, Mr. McKinney alleges that

Mr. Worthington interfered in the contract created by the letter of intent. (Doc. 14

at 21–26 ¶¶ 104–121). In Count Four, Mr. McKinney alleges that Mr. Worthington

and VetsUSA interfered with the oral operating agreement between Mr. McKinney

and Mr. Pinter. (Id. at 26–27 ¶¶ 122–128).




                                           8
        Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 9 of 13




      To establish a cause of action for intentional or tortious interference with an

existing or prospective contractual relation, the plaintiff must show:

      (1) the existence of a contractual, or prospective contractual relation
          between the complainant and a third party;

      (2) purposeful action on the part of the defendant, specifically
          intended to harm the existing relation, or to prevent a prospective
          relation from occurring;

      (3) the absence of privilege or justification on the part of the defendant;
          and

      (4) the occasioning of actual legal damage as a result of the defendant’s
          conduct.

Strickland v. Univ. of Scranton, 700 A.2d 979, 985 (Pa. Sup. Ct. 1997).

      Mr. Worthington contends that as an officer of VetsUSA, as a matter of law,

he cannot interfere with a contract to which VetsUSA is a party. (Doc. 64-1 at 21-

22). “It is [ ] settled Pennsylvania law that corporations act only through its officers

and agents, and that a party cannot be liable for tortious interference with a contract

to which he is a party.” Michelson v. Exxon Research and Eng’g Co., 808 F.2d 1005,

1007–08 (3d Cir. 1987) (citation omitted). However, a corporate officer can be

liable for tortious interference if he “was acting in a personal capacity or outside the

scope of his authority.” Am. Trade Partners, L.P. v. A–1 Int’l Importing Enters.,

Ltd., 757 F. Supp. 545, 555 (E.D. Pa. 1991). Contrary to Mr. McKinney’s argument,

no allegation contained within the complaint hints that Mr. Worthington was acting

in his personal capacity or that he acted outside the scope of his authority as President

                                           9
        Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 10 of 13




of VetsUSA. (See Doc. 14 at 21–26 ¶¶ 104–121). Accordingly, Mr. Worthington

cannot be liable for interfering with a contract to which VetsUSA is a party, and the

court GRANTS the motion to dismiss as to Counts Three and Four as to Mr.

Worthington. 5

       As to Count Four, as asserted against VetsUSA, Mr. Worthington and

VetsUSA argue that Mr. McKinney’s allegations do not establish that they knew of

the details of the oral operating agreement between Mr. McKinney and Mr. Pinter

and, therefore, Mr. McKinney cannot establish intent to harm an existing

relationship. (Doc. 64-1 at 23–24).

       As an initial matter, Mr. Worthington and VetsUSA have not presented any

authority supporting their argument that they needed to know the details of the oral

operating agreement in order to interfere in that agreement. Moreover, at this stage,

Mr. McKinney’s pleadings and the emails attached to his complaint suffice to plead

a plausible tortious interference claim because, taken as true, they establish that

Mr. Worthington knew that Mr. McKinney and Mr. Pinter had formed Primus for

the purpose of fulfilling the VA Contract (see Doc. 14-4 at 1), and Mr. Worthington

had complained to Mr. Pinter about not wanting to do business with Primus,

prompting Mr. Pinter to dissolve his relationship with Primus and form a new


       5
         Because the court grants dismissal of Count Three on this basis, the court does not address
Mr. Worthington’s “gist of the action” argument referenced in footnote 5 of its brief. (See Doc.
64-1 at 22, n.5).


                                                10
       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 11 of 13




company with which VetsUSA would work (doc. 14-9 at 2; see also doc. 14 at 38–

39 ¶¶ 165, 167, 171, 173). Accordingly, the court DENIES the motion to dismiss

Count Four as to VetsUSA.

      C. Aiding and Abetting Breach of Fiduciary Duty – Counts Ten and
         Eleven

      Mr. Worthington and VetsUSA seek to dismiss Counts Ten and Eleven

(aiding and abetting breach of fiduciary duty) which Mr. McKinney brings

individually and derivatively on behalf of Primus against both Mr. Worthington and

VetsUSA based on Mr. Pinter’s alleged breach of fiduciary duties owed to

Mr. McKinney. (Doc. 64-1 at 26–27; see Doc. 14 at 37-40, ¶¶ 162–73).

      To establish a claim for aiding and abetting a breach of fiduciary duty, a

plaintiff must show: “(1) a breach of a fiduciary duty owed to another; (2) knowledge

of the breach by the aider and abettor; and (3) substantial assistance or

encouragement by the aider and abettor in effecting that breach.”          Koken v.

Steinberg, 825 A.2d 723, 732 (Pa. Commw. Ct. 2003).

      Mr. McKinney alleges that Mr. Worthington and VetsUSA knew of Mr.

McKinney and Mr. Pinter’s joint ownership of Primus and therefore were aware of

Mr. McKinney and Mr. Pinter’s fiduciary duties to each other. (Doc. 14 at 37, 39 ¶¶

163–64, 166, 169–70, 172). Mr. McKinney also alleges that Mr. Worthington and

VetsUSA participated in, or at least had knowledge of, Mr. Pinter diverting the

contract with VetsUSA from Primus to Pinter Memorials and that Mr. Worthington’s

                                         11
       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 12 of 13




complaints to Mr. Pinter caused Mr. Pinter to do so. (Id. at 15–16, 38–39 ¶¶ 80, 165,

167, 171, 173; Doc. 14-4 at 2; Doc. 14-9 at 2). This is sufficient to state a plausible

claim that Mr. Worthington and VetsUSA aided and abetted Mr. Pinter’s breach of

his fiduciary duty to Mr. McKinney and Primus. Accordingly, the court DENIES

Mr. Worthington and VetsUSA’s motion to dismiss Counts Ten and Eleven.

      D. Unfair Competition – Count Fifteen

      Mr. Worthington and VetsUSA seek to dismiss Count Fifteen (unfair

competition) which Mr. McKinney brings on behalf of Primus against both Mr.

Worthington and VetsUSA. (Doc. 64-1 at 2–30; see Doc. 14 at 43–44, ¶¶ 194–98).

      It appears that under Pennsylvania law, a well-pleaded claim for tortious

interference can support a claim for unfair competition, although a party cannot

recover for both causes of action.      See ID Security Systems Canada, Inc. v.

Checkpoint Systems, Inc., 249 F. Supp. 2d 622, 688 (E.D. Pa. 2003) (relying on the

Restatement (Third) of Unfair Competition § 1 cmt. g for guidance, which states:

“As a general matter, if the means of competition are otherwise tortious with respect

to the injured party, they will also ordinarily constitute an unfair method of

competition.”); see also Med. Diagnostic Labs., LLC v. Indep. Blue Cross, 2017 WL

3776619, at *9 (E.D. Pa. Aug. 30, 2017) (unpublished).

      Here,    contrary    to   Mr. Worthington      and    VetsUSA’s      contention,

Mr. McKinney’s allegations are well-pleaded: he alleges that Mr. Worthington and



                                          12
       Case 2:19-cv-00503-ACA Document 86 Filed 11/26/19 Page 13 of 13




VetsUSA have unlawfully used and profited from a confidential fabrication process

and business information about operations, suppliers, vendors, labor, facilities,

machinery, financial conditions, and profitability. (Doc. 70 at 26, 28; Doc. 14 at 14,

15–16, 44 ¶¶ 73, 80, 195). Moreover, as explained above, Mr. McKinney has stated

a claim for tortious interference, which appears to support an alternative claim for

unfair competition under Pennsylvania law. Accordingly, the court DENIES Mr.

Worthington and VetsUSA’s motion to dismiss Count Fifteen.

III.   CONCLUSION

       The court GRANTS IN PART and DENIES IN PART Defendants

VetsUSA and Mr. Worthington’s motion to dismiss.

       The court GRANTS the motion and DISMISSES Count Three and Count

Four with respect to Mr. Worthington. The court DENIES the motion as to Count

Four with respect to VetsUSA, and Count Eight, Count Nine, Count Ten, Count

Eleven, and Count Fifteen.

       DONE and ORDERED this November 26, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         13
